RYDEX VARIABLE TRUST All-Asset Conservative Strategy Fund All-Asset Moderate Strategy Fund All-Asset Aggressive Strategy Fund Supplement dated September 1, 2010 to the Prospectus and Statement of Additional Information dated May 1, 2010 This supplement provides new and additional information beyond that contained in the Prospectus and Statement of Additional Information (the “SAI”) listed above and should be read in conjunction with the Prospectuses and SAI. The Board of Trustees of the Rydex Series Funds (the “Board”) approved on August 25, 2010, the closing and subsequent liquidation of the Rydex Series Funds Global 130/30 Strategy Fund (the “Fund”).Accordingly, as a result of the Fund’s closing and effective September 1, 2010, the following series of Rydex Variable Trust, All-Asset Aggressive Strategy, All-Asset Moderate Strategy, and All-Asset Conservative Strategy Funds, will no longer invest in shares of the Fund. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
